UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7012



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

                 versus


KAREEM TOMLIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-92-238-V)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kareem Tomlin, Appellant Pro Se. Robert James Conrad, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kareem Tomlin seeks to appeal his 1993 conviction and

sentence. In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.        Fed. R. App. P.

4(b)(1)(A). Tomlin filed his notice of appeal many years after the

expiration of the appeal period.     Because Tomlin failed to file a

timely notice of appeal, we dismiss the appeal.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               DISMISSED




                                  - 2 -